            Case 2:19-cv-01978-CFK Document 23 Filed 08/11/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JUAN NAVARRO,                                    :           CIVIL ACTION
         Petitioner,                             :
                                                 :
       v.                                        :           NO.     19-cv-1978
                                                 :
SUPERINTENDENT DELBASO, et al.,                  :
         Respondents.                            :


                                            ORDER

       AND NOW, this 11th day of August, 2021, upon careful and independent

consideration of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, and

after review of the Report and Recommendation of United States Magistrate Judge Lynne A.

Sitarski (ECF No. 21) , IT IS ORDERED that:

                1.     The Report and Recommendation is APPROVED and ADOPTED.

                2.     Petitioner’s Request for a Stay and Abeyance (Hab. Pet., ECF No. 2, at
                       13) is GRANTED.

                3.  The petition for writ of habeas corpus is STAYED and held in
                ABEYANCE while Petitioner litigates his PCRA petition in the state courts.

                4.      Petitioner shall notify the District Court within thirty days of the
                conclusion of the state court proceedings. At that time, Petitioner shall provide a
                written status report detailing the conclusion of his state court proceedings, and
                include a copy of the relevant state court disposition. Petitioner shall inform the
                District Court whether the state court proceedings impacted his habeas petition in
                any way.


                                                      BY THE COURT:

                                                          /s/ Chad F. Kenney

                                                      CHAD F. KENNEY,             J.
